Citation Nr: 1044052	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-22 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for hammer 
toe and painful callus deformities of the right foot.

2.  Entitlement to an initial rating in excess of 20 percent for 
lumbar strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2006 rating decision in which the RO in Seattle, 
Washington, inter alia, denied the Veteran's claim for a rating 
in excess of 20 percent for hammer toe and painful callus 
deformities of the right foot, but granted service connection and 
assigned an initial 20 percent rating for lumbar strain with 
degenerative disease residual to left foot fracture, effective 
December 22, 2005.  In January 2007, the Veteran filed a notice 
of disagreement (NOD) with the both ratings.  A statement of the 
case (SOC) was issued in May 2007, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2007.

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Hartford, 
Connecticut, which has certified the appeal to the Board.

Also during the pendency of the appeal, in an October 2007 rating 
decision, the RO awarded service connection and assigned a 
separate 10 percent rating, each, for peripheral neuropathy of 
each lower extremity associated with lumbar spine disability, 
effective December 22, 2005.  The Veteran has not expressed 
disagreement with either assigned rating.

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

Initially, the Board notes that, subsequent to the most recent 
Supplemental Statement of the Case (SSOC), issued in July 2008 
(before the appeal was certified to the Board and the appellate 
record was transferred to the Board), the RO received additional, 
pertinent evidence, to include the report of a VA general medical 
examination dated in September 2008 and VA treatment records 
dated from July 2007 to September 2008.  Hence, a remand of these 
matters for consideration of such evidence, and for issuance of a 
SSOC reflecting such consideration, is necessary.  See 38 C.F.R. 
§§ 19.31(b), 19.37(a) (2010).

The record also reflects that additional development is warranted 
prior to readjudication of each claim on appeal.  

The record reflects that the Veteran's most recent VA examination 
to determine the current severity of his right foot disability 
occurred in October 2007, and that the most recent VA examination 
to determine the severity of his lumbar spine disability occurred 
in January 2006.  In a June 2007 statement, the Veteran asserted 
that his service-connected lumbar spine disability had worsened 
and warrants a higher rating, and that he had additional symptoms 
of disc sensitivity associated with his service-connected back 
disability.  Additionally, the report of a September 2008 VA 
general medical examination indicates that the Veteran reported 
retiring from his job subsequent to the January 2006 and October 
2007 VA examinations, in part due to increasing problems with his 
low back and right foot disabilities.  

To ensure that the record reflects the current severity of the 
Veteran's service-connected right foot and lumbar spine 
disabilities, and in light of the Veteran's contentions of 
increased and additional symptomatology, the Board finds that 
more contemporaneous examinations are needed to properly evaluate 
these disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered contemporaneous).  

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic, neurological, and podiatry examinations, by 
appropriate physicians, at a VA medical facility.  The Veteran is 
hereby notified that failure to report to any such scheduled 
examination(s), without good cause, may result in denial of the 
claim for an initial rating in excess of 20 percent for lumbar 
strain with degenerative disease (as the original claim will be 
considered on the basis of the evidence of record), and shall 
result in denial of the claim for increase for hammer toe and 
painful callus deformities of the right foot.  See 38 C.F.R. 
§ 3.655 (2010).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  Id.  If the Veteran fails 
to report to any such scheduled examination(s), the RO must 
obtain and associate with the claims file copies of any notice(s) 
of the date and time of the examination(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes VA treatment records from the VA Medical 
Center (VAMC) in Newington, Connecticut, dated from December 2004 
to September 2008.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO should obtain any records of 
treatment for the Veteran's service-connected right foot and 
lumbar spine disabilities, since September 2008, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and 
that the record before each examiner is complete, the RO should 
also give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claims on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).   

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  As indicated above, the RO's adjudication of these 
claims should include consideration of all evidence added to the 
record since the last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should obtain from the Newington 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the Veteran, 
since September 2008.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

2.  The RO should send to the Veteran and his 
representative  letter requesting that the 
Veteran provide sufficient information, and if 
necessary, authorization to enable it to obtain 
any additional evidence pertinent to any claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claims 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be associated 
with the claims file.  If any records sought 
are not obtained, the RO should notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses received 
from each contacted entity have been associated 
with the claims file, the RO should arrange for 
the Veteran to undergo VA orthopedic, 
neurological, and podiatry examinations, by 
appropriate physicians, at a VA medical 
facility.  Pertinent to the lumbar spine, the 
neurological examination should be conducted 
first, and that examination report made 
available to the VA orthopedic examiner in 
conjunction with his or her examination. 

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to each physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies should be accomplished (with all 
findings made available to the physician prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.  Each examiner should set forth all 
examination findings, along with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.  
Neurological examination - Aside from the 
neuropathy of each lower extremity for 
which a separate rating has already been 
assigned, the physician should identify the 
existence, and frequency or extent, as 
appropriate, of all other neurological 
impairment associated with service-connected 
lumbar spine disability, to include alleged 
disk sensitivity.   For each identified 
neurological impairment, the examiner should 
indicate whether such impairment constitutes a 
separately ratable neurological manifestation 
of the Veteran's service-connected lumbar spine 
disability; if so, the physician should provide 
an assessment of the severity of each such 
manifestation, as mild, moderate, moderately 
severe, or severe.  

Orthopedic examination - The physician should 
conduct range of motion testing of the lumbar 
spine (expressed in degrees).  The physician 
should render specific findings as to whether 
there is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is observed, 
the physician should indicate the point at 
which pain begins.  In addition, the physician 
should indicate whether, and to what extent, 
the Veteran experiences likely functional loss 
of the spine due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The physician should also indicate whether the 
Veteran has any ankylosis of the lumbar spine; 
and, if so, the extent of any such ankylosis, 
and whether the ankylosis is favorable or 
unfavorable.
      
Considering all orthopedic and neurological 
findings, the physician render findings needed 
to evaluate the disability under specific 
criteria for evaluating intervertebral disc 
syndrome (IVDS) on basis of incapacitating 
episodes (i.e., a period of acute signs and 
symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a 
physician).  If the Veteran has incapacitating 
episodes associated with his lumbar spine 
disability, the examiner should specify 
whether, over the past 12 months, such episodes 
have had a total duration of (a) at least one 
week, but less than 2 weeks; (b) at least two 
weeks but less than 4 weeks; (c) at least 4 
weeks but less than 6 weeks; or (d) at least 6 
weeks.

Podiatry examination - The physician should 
render specific findings as to whether the 
Veteran's hammer toe and painful callus 
deformities of the right foot has resulted in 
acquired pes cavus, with either (1) marked 
contraction of planter fascia, with dropped 
forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity, or (2) 
all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to the right angle, 
shortened plantar fascia, and marked tenderness 
under metatarsal heads.

Considering all manifestations of the Veteran's 
service-connected right foot disability, the 
physician should provide an assessment of the 
disability as mild, moderate, moderately severe 
foot disability, or severe.  The physician 
should also indicate whether, due to such 
manifestation, there is actual, or comparable, 
loss of use of the foot. 

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination(s) sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested actions, and 
any additional notification and/or development 
deemed warranted, the RO should readjudicate 
the claims on appeal.  If the Veteran fails, 
without good cause, to report to any scheduled 
examination, in adjudicating the claim for 
increased rating for hammer toe and painful 
callus deformities of the right foot, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, the RO 
should adjudicate each claim in light of 
pertinent evidence (to particularly include all 
that added to the record since the RO's last 
adjudication of the claims) and legal 
authority.

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran and 
his representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the appropriate 
time period for response before the claims file 
is returned to the Board for further appellate 
consideration.



The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


